DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received February 22, 2022.  Claims 91-94, 98-100, 102, 111-113, 115-118, and 120-128 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 91-94, 98-100, 102, 111-113, 115-118, and 120-126 under 35 USC 112(a) for failing to comply with the written description requirement has been overcome by the amendment to claim 91 to recite “wherein the HEPN2 domain of the first programmable endonuclease comprises an amino acid sequence having at least 80% amino acid sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs:214, 216, 219, 220, 222, and 223” and “wherein the HEPN2 domain of the first programmable endonuclease comprises an amino acid sequence having at least 80% amino acid sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs:217, 224, 226, and 231”. The specification indicates that these SEQ ID NOs refer to Cas13a enzymes having HEPN2 domains from organisms whose Cas13a enzyme was found to have cleavage specificity for either uracil or adenine (see [0428] and FIG. 42C). Regarding Ere Cas13a, the specification indicates that Ere Cas13a displayed cleavage specificity or adenine (see FIG. 43B). The specification further describes the relevant HEPN domains mainly responsible for the cleavage activity for these Cas13a enzymes (see FIG. 41A and FIG. 41B). Accordingly, Applicant’s argument that the specification adequately describes that the claimed programmable nucleases having either uracil or adenine cleavage specificity in view of the amendment made to claim 91 (see remarks on page 7) has been fully considered and is persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paula Borden (Reg No 42,344) on May 20, 2022.

The application has been amended as follows: 

In claim 91, the final wherein clause was amended as follows:
“wherein the HEPN2 domain of the second programmable endonuclease comprises an amino acid sequence having at least 80% amino acid sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs:217, 224, 226, and 231.”

In claim 98, the word “first” was inserted prior to the word “label”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are considered to be adequately described for the reasons discussed above. In addition, the closest prior art is cited in the Office Action mailed April 22, 2020 on pages 18 and 19. In addition, it is noted that the prior art taught protein sequences comprising the same sequences according to the following claimed SEQ ID NOs:
SEQ ID NO claimed
Prior art
Priority Date
SEQ ID NO 214
WP_015770004.1
Published May 20, 2013
SEQ ID NO 219
US 10266886, see SEQ ID NO 9
Priority to December 9, 2016
SEQ ID NO 220
WP_021746003.1
Published September 24, 2013
SEQ ID NO 222
WP_021746774.1
Published September 24, 2013
SEQ ID NO 223
WP_021747205.1
Published September 24, 2013
SEQ ID NO 217
CRL33181.1
Published April 6, 2016
SEQ ID NO 224
US 10266886, see SEQ ID NO 5
Filed December 9, 2016
SEQ ID NO 226
US 9790490, see SEQ ID NO 38
Filed December 18, 2015
SEQ ID NO 231
US 10266886, see SEQ ID NO 4
Filed December 9, 2016


However, the prior art did not teach or reasonably suggest that such sequences possessed nucleotide sequence cleavage specificity for either uracil or adenine. Accordingly, one of ordinary skill in the art would not have had sufficient rationale or reasonable expectation of success in combining the particular combinations of a first programmable nuclease and second programmable nuclease comprising the HEPN2 domains as claimed with a first labeled detector RNA comprising at least one uracil and lacking an adenosine and a second labeled detector RNA comprising at least one adenosine and lacking a uracil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 91-94, 98-100, 102, 111-113, 115-118, and 120-128 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


May 21, 2022